                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                 *
KAREN LUNDREGAN, Pro Se                          *
                                                 *
        PLAINTIFF                                *
                                                 *
v.                                               *              Civil No. pJM 19-1369
                                                 *
HOUSING OPPORTUNITIES                            *
COMMISSION ET AL.,                               *
                                                 *
        DEFENDANTS                               *
                                                 *
                                   MEMORANDUM OPINION

        Pro Se Plaintiff Karen Lundregan has filed suit against Defendants Housing Opportunities

Commission ("HOC"), Ethan Cohen, Nowelle Ghahhari, Lynn Hayes, Renee Harris, Janice

McDonald, and Susan Whittley. Defendants have filed a Motion to Dismiss, ECF No. 55, Plaintiff

has filed two responses in Opposition, ECF Nos. 58 and 62, and Defendants have filed a Reply,

ECF No. 64. For the reasons that follow, the Court GRANTS Defendants' Motion to Dismiss as

to certain counts and will grant Plaintiff leave to file a surreply as to the remaining counts. The

Court also GRANTS Defendants' Motion to Strike, ECF No. 66, and Plaintiff's filings responsive

to Defendants'   Motion to Dismiss that were filed after Defendants filed their Reply will be

disregarded. The Court also GRANTS the Plaintiff's Motion for Waiver of PACER Fees.

        Federal Rule of Civil Procedure 8(a) prescribes "liberal pleading standards" that require a

plaintiff to submit only a "short and plain statement of the claim showing that [he] is entitled to

relief." Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (citing Fed. R. Civ. P. 8(a)(2)). The

plaintiff's statement must contain facts sufficient to "state a claim to relief that is plausible on its

face" in order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Bell
Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). The plausibility standard requires that the

plaintiff plead facts sufficient to show by "more than a sheer possibility that a defendant has acted

unlawfully." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a court will accept the

plaintiffs   factual allegations as true, "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Id. Legal conclusions couched as factual

allegations or "unwarranted inferences, unreasonable conclusions, or arguments" do not satisfy the

plausibility pleading standard. E. Shore Markets, Inc. v. J D. Associates Ltd. P 'ship, 213 F.3d 175,

180 '(4th Cir. 2000). The complaint must contain factual allegations sufficient to apprise a

defendant of "what the ... claim is and the grounds upon which it rests." Twombly, 550 U.S. at

555 (internal quotations and citations omitted).

         Federal courts have an "obligation to liberally construe a pro se [c]omplaint" and may

consider additional facts and information supporting the complaint that is provided in an

opposition to a motion to dismiss. See Rush v. Am. Home Mortg., Inc., 2009 U.S. Dist LEXIS

112530, at * 11-12 (D. Md. Dec. 3,2009). However, this requirement "does not transform the court

into an advocate," United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (internal quotations

and citations omitted), and "[ w]hile pro se complaints may 'represent the work of an untutored

hand requiring special judicial solicitude,' a district court is not required to recognize' obscure or

extravagant claims defying the most concerted efforts to unravel them.'" Weller v. Dep't of Soc.

Servs., 901 F.2d 387,391 (4th Cir. 1990) (quoting Beaudett v. City of Hampton, 775 F.2d 1274,

1277 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986)). Although the facts alleged in apro se

plaintiffs complaint must ordinarily betaken as true, mere conclusory statements "are not entitled

to the assumption of truth." Aziz v. Alcolac, Inc., 658 F.3d 388,391 (4th Cir. 2011) (quoting Iqbal,

556 U.S. at 679)) (internal quotation marks omitted).



                                                   2
       Though Plaintiff here is pro se and her filings are murky and hard to decipher, her main

allegations seemingly are that she was the subject of discrimination based on her race and on her

disability when her housing voucher was revoked. The Court understands that Plaintiff s vouchers

have since been reinstated. Plaintiff also seems to allege that she was forced to provide more

information for a Reasonable Accommodation Request than was required, but her Request also

seems to have been granted before the filing of this lawsuit. Plaintiff goes on to allege that her

medical information was shared without her permission with other members of HOC and third

parties, though it is unclear with whom this information was shared and, more importantly, why it

could not be shared. Plaintiff seeks actual damages, damages for emotional distress, punitive

damages, costs associated with this litigation, and injunctive relief, including court oversight of

HOC, re-training of employees, and court-ordered probation for Defendants.

        Some of Plaintiff s multifarious claims can be dismissed outright.

       Her claim that Defendants violated Title III of the American with Disabilities Act is

dismissed, since Defendant HOC is a public entity, see MD. CODE ANN., HOUS. & CMTY.

DEV.   S 16-105,   and not a "Private Entit[y]" subject to 42 U.S.C.   S 12181.
        Her claim that Defendants violated the Health Insurance Portability and Accountability Act

of 1996 (hereinafter "HIP AA"), 45 C.F .R.     S   164, is dismissed since there is no private right of

action under HIPAA for Plaintiff. See Brown v. Prince George's Hosp., 2009 WL 8660081, at *2

(D. Md. Nov. 4, 2009), affd, 458 F. App'x 260 (4th Cir. 2011); see also Cunningham v. Space

Telescope Sci. Inst., 2007 WL 9780463, at *4 (D. Md. June 7, 2007).

        Her claim that Defendants violated the Violence Against Women Act is dismissed as

clearly inapplicable in"this context, since the Violence Against Women Act protects victims of

domestic violence. Plaintiff has not alleged that she was discriminated against based her status as



                                                    3
a victim, nor that she was even a victim of domestic violence, and there is nothing whatsoever in

her filings that suggests that this statute is applicable.

          Though Defendants claim that HOC and other Defendants enjoy governmental immunity

from state tort claims, the Maryland Court of Appeals rejected that argument in Brooks ex reI.

Wright v. Hous. Auth. of Baltimore City, 411 Md. 603, 627 (2009) (holding that the Housing

Authority of Baltimore City does not enjoy immunity from state common law claims). Even so,

some of Plaintiff s state common law tort claims can also be dismissed outright.

          Plaintiffs   claim that Defendants invaded her privacy by appropriating her likeness is

dismissed, since there has been no indication that her likeness has commercial value. The Court

also dismisses Plaintiffs tort claim of unreasonable publicity given to her private life, since it is

not an invasion of privacy "to communicate a fact concerning the plaintiffs private life to a single

person or even to a small group of persons." Pemberton v. Bethlehem Steel, 66 Md. App. 133, 166

(1986).

          Beyond the foregoing, the Court is constrained to note that Plaintiff s filings have gotten

out of hand and are inconsistent with orderly judicial procedure. After Defendants filed their

Reply, Plaintiff, without leave of Court, filed another response in Opposition, ECF No. 65, an

"Addendum," ECF No. 69, and yet another response disguised as a "Opposition to Defendants(']

Motion to Strike," ECF No. 70. These filings misuse the Court's process and are unfair to

Defendants, since Plaintiff in effect becomes a moving target. Accordingly, the Court will

GRANT Defendants' Motion to Strike, ECF'No. 66, and will disregard Plaintiffs filings post the

filing of Defendants' Reply.

          That said, as to the remaining claims, because Plaintiff is pro se, the Court will grant her

leave to file one single document as a surreply to Defendants' Reply, not to exceed 20 pages



                                                     4
.-


     including exhibits. Plaintiff must do so by December 31, 2019. In the single pleading, Plaintiff is

     advised that she must set out such claims as now remain in the case, and for each claim, she must

     allege with particularity how she believes each Defendant violated the law. In particular, Plaintiff

     must set out specifics as to what her race is, and how she was allegedly discriminated against on

     the basis of her race. She must also set out what her disability is, and how she was allegedly

     discriminated against on the basis of her disability. This single document must contain facts and

     dates; mere legal conclusions will not suffice. Plaintiff may not add any further causes of action.

     Any additional filings Plaintiff may attempt to assert will be returned to the Plaintiff.

            Once Plaintiff files her single surreply, the Court will consider what causes of action she

     asserts, if any, will be permitted to go forward. Plaintiff is strongly urged to further attempt to

     contact an attorney in order to gain some perspective on her lawsuit. She should understand that

     not every grievance she may have about her treatment by Defendants, real or perceived, can be

     remedied in a lawsuit.

            A separate Order will ISSUE.




     November 27, 2019




                                                        5
